                                          Case 4:17-mc-80107-HSG Document 63 Filed 12/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 4:17-mc-80107-HSG (KAW)
                                   8     IN RE APPLICATION OF ILYA                          JOINT STATUS REPORT ORDER
                                         KHRAPUNOV
                                   9                                                        Re: Dkt. Nos. 61, 62
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 24, 2019, the Ninth Circuit vacated and remanded this matter to the district court,

                                  14   so that the court could conduct additional fact finding to determine whether judicial assistance is

                                  15   justified as it pertains to Applicant Khrapunov’s request for discovery for use in a foreign

                                  16   proceeding under 28 U.S.C. § 1782.

                                  17          On December 4, 2019, the district court referred discovery in this matter to the

                                  18   undersigned.

                                  19          Given the passage of time, the parties are directed to file a joint status report by January

                                  20   24, 2020 to inform the Court as to the status of the foreign proceedings and, assuming Mr.

                                  21   Khrapunov is still seeking the discovery sought, propose a schedule for supplemental briefing.

                                  22   The joint status report shall not exceed 5 pages.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 20, 2019
                                                                                            __________________________________
                                  25                                                        KANDIS A. WESTMORE
                                  26                                                        United States Magistrate Judge

                                  27

                                  28
